


117 HR 3065 IH: Expanding Contracting Opportunities for Small Businesses Act of 2021
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3065
IN THE HOUSE OF REPRESENTATIVES

May 7, 2021
Ms. Salazar (for herself, Ms. Newman, Mr. Stauber, Mrs. Radewagen, and Mr. Evans) introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the Small Business Act to modify the contracting authority for sole source contracts for certain small business concerns, and for other purposes.


1.Short titleThis Act may be cited as the Expanding Contracting Opportunities for Small Businesses Act of 2021. 2.Amendments to contracting authority for certain small business concerns (a)Socially and economically disadvantaged small business concernsSection 8(a)(1)(D)(i)(II) of the Small Business Act (15 U.S.C. 637(a)(1)(D)(i)(II)) is amended—
(1)by striking $7,000,000 and inserting $10,000,000; and (2)by striking $3,000,000 and inserting $8,000,000.
(b)Certain small business concerns owned and controlled by womenSection 8(m) of the Small Business Act (15 U.S.C. 637(m)) is amended— (1)in paragraph (7)(B)—
(A)in clause (i), by striking $7,000,000 and inserting $10,000,000; and (B)in clause (ii), by striking $4,000,000 and inserting $8,000,000; and
(2)in paragraph (8)(B)— (A)in clause (i), by striking $7,000,000 and inserting $10,000,000; and
(B)in clause (ii), by striking $4,000,000 and inserting $8,000,000. (c)Qualified HUBZone small business concernsSection 31(c)(2)(A)(ii) of the Small Business Act (15 U.S.C. 657a(c)(2)(A)(ii)) is amended—
(1)in subclause (I), by striking $7,000,000 and inserting $10,000,000; and (2)in subclause (II), by striking $3,000,000 and inserting $8,000,000.
(d)Small business concerns owned and controlled by service-Disabled veteransSection 36(c)(2)(A) of the Small Business Act (15 U.S.C. 657f) is amended— (1)in subparagraph (A), by striking $7,000,000 and inserting $10,000,000; and
(2)in subparagraph (B), by striking $3,000,000 and inserting $8,000,000. (e)Certain veteran-Owned concernsSection 8127(c) of title 38, United States Code, is amended by striking $5,000,000 and inserting the dollar thresholds under section 36(c)(2)(A) of the Small Business Act.

